DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Acknowledgements
This Office Action is in response to the Applicant’s response filed on October 4, 2022 (“October 2022 Response”).  The October 2022 Response contained, inter alia, claim amendments (“October 2022 Claim Amendments”) and “REMARKS” (“October 2022 Remarks”).
Claims 13-17 are currently pending and have been examined. 

Election/Restrictions
Claims 1-12 have withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the October 2022 Remarks.
Applicant’s election of Claims 13-17 in the reply filed on October 2022 Remarks is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant cancelled claims 1-12.



Related Applications
This application is a continuation application of U.S. application no.13/115,842 filed on May 25, 2011, now U.S. Patent 10,580,030 (“Parent Application”). See MPEP §201.07. In accordance with MPEP §609.02 A.2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application. Also, in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application. Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicant(s) desire the information to be printed on a patent issuing from this application. See MPEP §609.02 A. 2. Finally, Applicant(s) are reminded that the prosecution history of the Parent Application is relevant in this application. See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).

Claim Rejections - 35 USC § 112 (pre-AIA ), 2nd Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 13 recites “a third computing device.”  However, although a first computing device is recited in the claims, there is no recitation of a second computing device.  Therefore, it is unclear if the third computing device is a third or second computing device.
Claims 14-17 depend from claim 13 and do not cure the deficiencies set forth above.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 13-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rosenberg (US 7,562,117 B2)(“Rosenberg-1”) in view of Rosenberg (US 2007/0214182 A1)(“Rosenberg-2”).

As to Claim 13, Rosenberg-1 discloses a method for analyzing user preferences to dynamically identify remotely located media for local access, the method comprising: 
analyzing a level of historical interactions between each of a plurality of users (“allows a plurality of users, each in possession of a suitably configured media player” C.7, L.21-22) and a media selection component (media suggestion application 225) executing on a first computing device (“user’s are provide a higher priority level and thus a higher weighting in the tally and determination process based upon their historical accuracy in providing feedback responses 260 to media suggestions 245” C.15, L.34-38); 
assigning, by the media selection component, a level of priority to each of the plurality of users responsive to the analysis (“user’s are provide a higher priority level and thus a higher weighting in the tally and determination process based upon their historical accuracy in providing feedback responses 260 to media suggestions 245” C.15, L.34-38); 
identifying, by the media selection component, a user in the subset having a level of priority higher than the level of priority assigned to the other users (“users may be assigned a higher priority level than another of the individual users, the user feedback response associated with the higher-priority user having a greater influence upon the tally than the response provided by a lower-priority user.” C.14, L.20-24); 
accessing, by the media selection component, an identification of a type of media preferred by the identified user (“a weighted random selection process may be employed that considers the media taste preferences,…” C.12, L.28-32, “genre,” C.14, L.5); 
identifying, by the media selection component, remotely located media of the type preferred by the identified user (“The selection of a media file 245 may be made,” C.12, L.20, “a weighted random selection process may be employed that considers the media taste preferences, media exposure histories, and/or other personal preference and/or personal historical data associated with one or more of the collaborating users” C.12, L.28-32); and 
directing, by the media selection component, a media player (“audio processing subsystem 70 is configured for the broadcast or multicast play of digitally represented media content” C.9, L.22-24) executing on a third computing device (media provider 100) to broadcast the identified remotely located media, the third computing device (“the identified media suggested for broadcast play is scheduled 365 and broadcast played after the currently broadcast media completes play 370.” C.17, L.21-24).
Rosenberg-1 does not directly disclose
receiving, by the media selection component, an indication that a subset of the plurality of users is in a venue; 
the broadcasting of the media at the venue, and the third computing device within the venue.
Rosenberg-2 teaches
receiving, by a media selection component (establishment media server 199), an indication that a subset of the plurality of users is in a venue (“‘tell us you're here’ methodology in which a patron sends an electronic message to the establishment server indicating his or her current presence within a particular establishment,” [0033], “patrons who have been identified as being located within the establishment” [0100]); 
the broadcasting of the media at the venue (“The playlist is then used by the establishment media player 198 to sequentially play musical media files through speakers within the establishment such that the patrons of that establishment can listen to the music selected by the plurality of separate patrons.” [0058]), and the third computing device (establishment media player 198) within the venue ([0058]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Rosenberg-1 by the features of Rosenberg-2 and in particular to include in Rosenberg-1, the features of receiving, by the media selection component, an indication that a subset of the plurality of users is in a venue; and the broadcasting of the media at the venue, and the third computing device within the venue, as taught by Rosenberg-2.
A person having ordinary skill in the art would have been motivated to combine these features because “enabling users, upon entry of physical establishments, to selectively influence the environment of that establishment” (Rosenberg-2, [0030]).

As to Claim 14, the Rosenberg-1/Rosenberg-2 combination discloses as discussed above.  Rosenberg-1 further discloses analyzing, by the media selection component, a number of times each of the plurality of users votes for media files to be broadcast (“user feedback responses are collected by the media provider 100 until a predetermined number…of user feedback responses 60 is collected from the collaborative group of media players 100 A,B,C. Once the predetermined number…of user feedback responses 260 is received, only those responses are used in the tally and determination process” C.14, L.49-55).

As to Claim 15, the Rosenberg-1/Rosenberg-2 combination discloses as discussed above. 
Rosenberg-1 does not directly disclose but Rosenberg-2 teaches analyzing, by the media selection component, a number of times each of the plurality of users pays for media files to be broadcast (“the number of paid selections they make in a particular time period” [0092]).  
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to include in Rosenberg-1 in the Rosenberg-1/Rosenberg-2 combination, the analyzing, by the media selection component, a number of times each of the plurality of users pays for media files to be broadcast users as taught by Rosenberg-2, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As to Claim 16, the Rosenberg-1/Rosenberg-2 combination discloses as discussed above. 
Rosenberg-1 does not directly disclose but Rosenberg-2 teaches analyzing, by the media selection component, a number of times each of the plurality of users participates in an application executed by the media player for interaction by users (“For example data may be collected for a particular user by the establishment media server, the data documenting the number of selections made” [0069], “The establishment media server thus uses the unique ID to document the number of selections made by the user.” [0093]).  
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to include in Rosenberg-1 in the Rosenberg-1/Rosenberg-2 combination, the analyzing, by the media selection component, a number of times each of the plurality of users participates in an application executed by the media player for interaction by users as taught by Rosenberg-2, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rosenberg-1 in view of Rosenberg-2 and further in view of Official Notice.

As to Claim 17, the Rosenberg-1/Rosenberg-2 combination discloses as discussed above. 
Rosenberg-1 does not directly disclose analyzing, by the media selection component, a number of times each of the plurality of users communicates with other users.
The Examiner takes Official Notice that analyzing (i.e. tracking) a number of times each of the plurality of users communicates with other users was old and well-known at the time the invention was made.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to include in the media selection component of the Rosenberg-1/Rosenberg-2 combination, the feature of analyzing, by the media selection component, a number of times each of the plurality of users communicates with other users as taught by the Official Notice, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A MANDEL whose telephone number is (571)270-7046. The examiner can normally be reached Monday-Friday 10:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on (571) 270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.M/Examiner, Art Unit 3681                                                                                                                                                                                                        December 17, 2022

/HAJIME ROJAS/Supervisory Patent Examiner, Art Unit 3681